Title: To James Madison from William Charles Coles Claiborne, 14 July 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
50 Miles from N. Orleans July 14th: 1806

In a former Letter I advised you of my Intention to visit the Several Counties on the Mississippi.  I am now on that Journey, & hope to accomplish it, in a short time, unless indeed I should be arrested by Indisposition, which is not improbable; for an exposure to the Summer’s Sun has already made me very unwell.
I have taken the necessary measures to prevent the public Service Sustaining injury by my Absence, and whenever my Presence in the City may be necessary, I shall repair thither with great dispatch.
I Sincerely hope, that on the return of Mr. Graham (in October next) it will be permitted me to visit the U. States.  Among other Objects of my visit to Washington, I am desirous to Settle my public Accounts.  I have the honor to be Sir, With respect & Esteem Yr: Mo: Obt. Sert

William C. C. Claiborne

